Citation Nr: 0821464	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-09 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for myoclonus 
gammopathy.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service as a surgeon with the U.S. 
Public Health Service, from June 1958 to July 1966.  He 
served in the Republic of Vietnam from June 1964 to September 
1964.  He also had a period of service in the U.S. Naval 
Reserve from January 1957 to June 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for PTSD, for 
myoclonus gammopathy, for COPD, and for asthma.  

The issue of service connection for PTSD is herein REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action 
is needed by the appellant.


FINDING OF FACT

By statement dated in April 2008 hearing, the veteran 
indicated he wished to withdraw his appeals as to entitlement 
to service connection for myoclonus gammopathy, COPD, and 
asthma. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met as to the claims for service connection 
for myoclonus gammopathy, for COPD, and for asthma.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2008 statement, received prior to the 
promulgation of a decision in the appeal, the veteran 
notified the Board that he wished to withdraw his appeals 
pertaining to service connection for myoclonus gammopathy, 
for COPD, and for asthma.  Under 38 U.S.C.A. § 7105, the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2007).  The veteran has withdrawn these appeals and, 
therefore, there remain no allegations of errors of fact or 
law for appellate consideration.  Thus, the Board does not 
have jurisdiction to review the appeals, and they are hereby 
dismissed.


ORDER

The appeals as to the issues of entitlement to service 
connection for myoclonus gammopathy, COPD, and asthma are 
dismissed.


REMAND

The veteran contends that he has PTSD as a result of an 
incident that occurred while he was in Vietnam, when he was 
assigned as a surgeon to the Vietnamese Civilian Hospital in 
DaNang.  He claimed that in August 1964 there was an uprising 
within the Buddhist community and they entered the hospital 
and killed all the Catholic patients, and also killed other 
Catholics residing in DaNang.  He indicated he tried to 
intervene but was held back by other hospital workers who 
locked him in an operating room to prevent him from being 
harmed.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 

4th ed. (1994) (DMS-IV)); a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In support of his claim, the veteran submitted his service 
personnel records, which confirm that he was a commissioned 
officer in the U.S. Public Health Service and worked as a 
surgeon.  He was detailed to Vietnam from June to September 
1964, and had duty in civilian hospitals in both Can Tho and 
DaNang.  Included with his personnel records was a document 
describing the incident where the Buddhists killed many 
Catholics in DaNang.  Thus, it appears that the veteran's 
reported in-service stressor event has been sufficiently 
corroborated.  

What remains at issue in this matter is whether the veteran 
has a diagnosis of PTSD.  A February 2003 VA treatment record 
shows that he was seen for a follow-up appointment with his 
VA primary care physician, and at that time he had a negative 
PTSD screen.  On VA examination in June 2003, the examiner (a 
psychologist) provided a detailed report, including the 
veteran's history, examination results, and discussion of 
conclusions.  The examiner concluded that, while the 
evaluation showed the veteran appeared to suffer from 
psychological distress related to the reported incident at 
DaNang, the symptoms reported by him were "insufficient to 
meet the DSM-IV criteria for PTSD".  A September 2004 VA 
treatment record, however, shows that on a follow-up 
appointment with his primary care physician, it was noted 
that the veteran had a "positive PTSD screening" with 
"3/4", and the incident involving the killing of the 
Catholics in the hospital was mentioned.  Thus, based on this 
most recent VA treatment record, which shows that the veteran 
had a positive PTSD screening, Board finds that an additional 
VA medical opinion is necessary in order to make a decision 
on the merits of the claim.  Pursuant to VA's duty to assist 
the veteran in this matter, an opinion should be obtained as 
to whether he has PTSD based on his reported in-service 
stressor.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4).



In view of the foregoing, the case is REMANDED for the 
following action:

1.  Schedule the veteran for a VA examination 
to determine whether he has PTSD under the 
criteria in DSM-IV, based only upon the 
verified/corroborated stressor (involving the 
Buddhists killing the Catholics at the 
hospital in DaNang while the veteran was 
stationed in that facility).  Any and all 
studies deemed necessary by the examiner 
should be completed.  The claims file must be 
made available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect that such 
review is accomplished.  A rationale should be 
provided for any opinion offered.  If the 
veteran is found to have PTSD, the examiner is 
requested to identify the diagnostic criteria, 
including the specific stressor(s) supporting 
the diagnosis.

2.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC) and afforded the appropriate 
opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


